UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8442


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JESSE JOHNSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis, III, Senior
District Judge. (1:06-cr-00048-TSE-1)


Submitted:    July 23, 2009                 Decided:   July 27, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeffrey M. Brandt, ROBINSON & BRANDT, P.S.C., Covington,
Kentucky, for Appellant.   Dana J. Boente, Acting United States
Attorney, Michael C. Vasiliadis, Special Assistant United States
Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jesse     Johnson      appeals        the    district    court’s      order

granting his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2)      (2006).         Johnson      asserts    on     appeal   that    the

district   court    erred    in    declining      to    sentence    him   below   the

amended Guidelines range for crack cocaine offenses, contending

that a lower sentence would be permitted by Kimbrough v. United

States, 128 S. Ct. 558 (2007), and United States v. Booker, 543

U.S. 220 (2005).       However, this argument is foreclosed by this

court’s decision in United States v. Dunphy, 551 F.3d 247, 257

(4th Cir.), cert. denied, 129 S. Ct. 2401 (2009).                      Accordingly,

we affirm the order of the district court.                       We dispense with

oral   argument    because       the     facts    and    legal     contentions    are

adequately    presented     in     the    materials      before     the   court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                           2